Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a non-final office action in response to arguments and amendments filed for application 16/129,186 on 02/05/2021. Claims 1, 8 and 9 are currently amended. Claims 1-15 are currently pending and will be examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 
Applicant argues that Dunnington does not teach limitation “streaming at least one of the predetermined number of media content items in the queue on one or more media playback devices, the media content items being distributed by the media distribution platform storing the media content items” as stated in previous office action. Applicant argues that Dunnington doesn’t teach the streaming aspect of claim limitation. Applicant suggests that because Dunnington is directed to a live concert that it doesn’t teach streaming. Applicant 
However, as explained in cited Fig. 1 Step 40, a jam session in this context are “songs shared and listened to simultaneously by both parties.” This sharing and simultaneous listening are facilitated by the service as shown in the previous steps of Fig. 1. Putting this in context of cited Par. [0007] language, “The system may also have the additional step of further comprising the step of the user engaging in a jam session with the other users, and/or of assigning a tag to the user profile so that users may share the system with other connections,” it is clear that the simultaneous listening jam session is not exclusively an in-person event where users or musicians play music together as argued by applicant, but rather a streaming service facilitated by the system of the reference application.  Therefore the argument is unpersuasive.
	With respect to the second matter argued by applicant, applicant argues that cited reference art Parekh does not teach claim limitation “determining an updated plurality of related media content items based on a currently streaming media content item” because Parekh only teaches which tracks are not allowed to be played. Applicant further suggests that Parekh is silent on whether or not the disqualification is based on the current track being played as required by claim language.
	However, inherent in determining a list of tracks of which tracks are not allowed to be played, is necessarily determining which tracks may be played. In other words, all tracks that aren’t not allowed to be played are allowed to be played. Further, as acknowledged by the applicant, the cited paragraph refers to the FCC regulations which require that a track not be played within a certain period of time. FCC regulations determining when a track may or may not be played also apply to the currently playing track. Therefore argument is unpersuasive. 
. 


  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-6, 8, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pub. 2015/0242750) in view of Dunnington (US Pub. 2017/0337761), Parekh (US Pub. 2013/0340016) and Dundar et al. (US Pub. 2020/0004495).
Regarding claim 1, Anderson teaches 
	 A method, comprising: receiving a seed media content item; (Abs. Par. [0018] seed digital content is taken into account)
	determining a plurality of related media content items based at least on the seed media content item; (Par. [0020, 24] seed item is used to determine related items based on comparison of predetermined number of candidate vectors)
	storing, at a media distribution platform, one or more of the predetermined number of media content items in a queue; (Par. [00 20, 24-5, 29] a group of songs with calculated candidate vectors is ranked and a portion of top results provided based on calculated distances between seed vector and potential candidate vectors)
	Anderson does not explicitly teach displaying, on at least one display, a plurality of selectable graphical images representing the plurality of related media content items, correspondingly; 
receiving, from each of a plurality of devices, a communications message containing a vote corresponding to a media content item selected from the plurality of related media content items;
tallying a plurality of votes received from the plurality of devices; 
selecting a predetermined number of media content items from the plurality of related media content items based on the plurality of tallied votes;  
streaming at least one of the predetermined number of media content items in the queue on one or more media playback devices, the media content items being distributed by a media distribution platform storing the media content items;
determining an updated plurality of related media content items based on a currently streaming media content item; and
displaying, on at least one display, an updated plurality of selectable graphical images representing the updated plurality of related media content items for a next round of voting.
	However, from the same field Dunnington teaches
	displaying, on at least one display, a plurality of selectable graphical images representing the plurality of related media content items, correspondingly; (Par. [0015-19] plurality of audio or video displayed to users)
	receiving, from each of a plurality of devices, a communications message containing a vote corresponding to a media content item selected from the plurality of related media content items; (Par. [0021-3] votes are received for song are tabulated and displayed in real time)
	tallying a plurality of votes received from the plurality of devices; 
 (Par. [0021-3] votes are received for song are tabulated and displayed in real time)
	selecting a predetermined number of media content items from the plurality of related media content items based on the plurality of tallied votes; (Par. [0005] artist chooses song to play based on audience votes)
	streaming at least one of the predetermined number of media content items in the queue on one or more media playback devices, the media content items being distributed by a media distribution platform storing the media content items. (Fig. 1 Step 40; Par. [0006-7] jam session allows users to listen to queued music together simultaneously (i.e. streaming))
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the voting system of Dunnington into the ranking system of Anderson. The motivation for this combination would have been to get live feedback from an audience for real-time playlist generation as explained in Dunnington (Par. [0007, 15]). 
	The combination of Anderson and Dunnington does not explicitly teach 
	determining an updated plurality of related media content items based on a currently streaming media content item; and
displaying, on at least one display, an updated plurality of selectable graphical images representing the updated plurality of related media content items for a next round of voting.

	determining an updated plurality of related media content items based on a currently streaming media content item (Par. [0085] tracks that are not allowed to be replayed within a specific period of time due to FCC regulations are not allowed in the “coming next” track candidate list); and
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the related media determination of Parekh into the ranking system of Anderson. The motivation for this combination would have been to comply with federal regulator requirements as explained in Parekh (Par. [0024, 85]). 
The combination of Anderson, Dunnington and Parekh do not explicitly teach
displaying, on at least one display, an updated plurality of selectable graphical images representing the updated plurality of related media content items for a next round of voting.
	However, from the same field, Dundar teaches
displaying, on at least one display, an updated plurality of selectable graphical images representing the updated plurality of related media content items for a next round of voting (Fig. 7 #705; Par. [0018, 56] the playlist generator module obtains a graphical representation of the songs in the playlist (e.g. album art, artist image, etc.)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the graphical representations of Dundar into the ranking system of Anderson. The motivation for this combination would have been to provide a customized playlist generated by the system as explained in Dundar (Par. [0017-8]). 
	Regarding claim 4, Anderson, Dunnington, Parekh and Dundar teach claim 1 as shown above, and Dunnington further teaches 
	The method according to claim 1, wherein the receiving from each of the plurality of devices, includes receiving at least one of: one vote, a plurality of votes, and a weighted vote. (Par. [0014] votes are weighted based on attendance at event or not)
	Regarding claim 5, Anderson, Dunnington, Parekh and Dundar teach claim 1 as shown above, and Anderson further teaches 
	The method according to claim 1, further comprising: obtaining an affinity score for each of the predetermined number of media content items; (Par. [0013] dot products are calculated between song vectors and seed)
	and filtering the predetermined number of media content items based on the affinity score. (Par. [0013] values that are above a threshold are returned)
	Regarding claim 6, Anderson, Dunnington, Parekh and Dundar teach claim 1 as shown above, and Anderson further teaches 
	The method according to claim 8, wherein determining the plurality of related media content items are selected by calculating a similarity score between the seed media content item and the plurality of related media content items. (Par. [0013] dot products are calculated between song vectors and seed)
	Regarding claim 8, Anderson, Dunnington, Parekh and Dundar teach claim 1 as shown above, and Anderson further teaches 
	The system according to claim 1, wherein the seed media content item is an audio track and the plurality of related media content items are selected from a plurality of audio tracks. (Par. [0002] media items include songs)
	Regarding claim 9, see the rejection for claim 1. Anderson further teaches A system comprising a non-transitory memory and a processing device coupled to the memory and constructed to execute the process steps stored in the memory (Fig. 1; Fig. 2; Par. [0030] processor and memory perform the tasks over the network). 
	Regarding claim 12, see the rejection for claim 4.
	Regarding claim 13, see the rejection for claim 5.
	Regarding claim 14, see the rejection for claim 6.

Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pub. 2015/0242750) in view of Dunnington (US Pub. 2017/0337761), Parekh (US Pub. 2013/0340016) and Dundar et al. (US Pub. 2020/0004495), and further in view of Ross et al. (US Pub. 2015/0220525).
Regarding claim 2, Anderson, Dunnington, Parekh and Dundar teach claim 1 as shown above, but do not explicitly teach The system according to claim 1, wherein the seed media content item is an audio track and the plurality of related media content items are selected from a plurality of audio tracks. 
	However, from the same field Ross teaches
The system according to claim 1, wherein the seed media content item is an audio track and the plurality of related media content items are selected from a plurality of audio tracks. (Par. [0026] with each new selection of a media item (i.e. seeds after the first), the station's recommendations are updated to recommend the most relevant media items)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the successive seed media items of Ross into the ranking system of Anderson. The motivation for this combination would have been allow the user to more easily and quickly consume media items without manually searching for them as explained in Ross (Par. [0025]).
Regarding claim 3, Anderson, Dunnington, Parekh and Dundar teach claim 1 as shown above, but do not explicitly teach The method according to claim 1, further comprising selecting a next seed media content item based on two or more of the predetermined number of media content items.  
	However, from the same field Ross teaches
The method according to claim 1, further comprising selecting a next seed media content item based on two or more of the predetermined number of media content items. (Par. [0026] with each new selection of a media item (i.e. seeds after the first), the station's recommendations are updated to recommend the most relevant media items)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the successive seed media items of Ross into the ranking system of Anderson. The motivation for this combination would have been allow the user to more easily and quickly consume media items without manually searching for them as explained in Ross (Par. [0025]).
	Regarding claim 10, see the rejection for claim 2.
	Regarding claim 11, see the rejection for claim 3.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pub. 2015/0242750) in view of Dunnington (US Pub. 2017/0337761), Parekh (US Pub. 2013/0340016) and Dundar et al. (US Pub. 2020/0004495), and further in view of Barkan (US Pub. 2018/0341704).
Regarding claim 7, Anderson, Dunnington, Parekh and Dundar teach claim 6 as shown above, but do not explicitly teach The method of claim 6, wherein the similarity score is calculated using a Cosine similarity function.  
	However, from the same field Barkan teaches
The method of claim 6, wherein the similarity score is calculated using a Cosine similarity function. (Par. [0038] similarity between song vectors is calculated by a cosine similarity score)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the successive seed media items of Ross into the ranking system of Anderson. The motivation for this combination would have been to make a more accurate decision on whether or not to recommend an item based on similarity as explained in Barkan (Par. [0005]).
	Regarding claim 15, see the rejection for claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J MITCHELL CURRAN/               Examiner, Art Unit 2157

    
/James Trujillo/               Supervisory Patent Examiner, Art Unit 2157